By the Court,

Higby, J.
The statute referred to by counsel for plaintiff in error, provides that corporations, other than mu* nicipal, may be proceeded against as garnishees, and that “ the summons against the garnishee in such case may be served on the President, Cashier, Secretary, Treasurer, General Agent, Superintendent, or other principal officer of such corporation.’’
It appears the plaintiff in error, a railroad corporation, owned and was operating a railroad running from Ypsilanti, in the county of Washtenaw, to Hillsdale in the county of Hills-dale, in this State, passing through the village of Manchester, in Washtenaw County, having there a station for the reception and delivery of passengers, and that the person on whom the garnishee summous was served, was a local or station agent of said plaintiff in error at that point, having no authority except the care and oversight of its local business there.
Held, That the service was not such as to give the Justice jurisdiction — that process could only be served on one of the officers expressly named, or other principal officer of the corporation, and that a station agent whose authority was confined to the business of the company at a single station on the road, was not a principal officer within the meaning of said act.
Judgment reversed with costs.